Title: From John Adams to Jedidiah Morse, 29 March 1809
From: Adams, John
To: Morse, Jedidiah



Dear Sir
Quincy March 29 1809

I cannot pretend to any extraordinary Knowledge of the History of this Country, or of what a general History of it ought to contain nor is my Letter written with Sufficient Care for publication: but as this is equally true of every other Thing of mine that has been published you are quite at Liberty to make what use of this you please. My Life has been passed in too much hurry to allow me to keep any thing nine years or nine minutes under correction.
The Task you have undertaken is very arduous but if any Industry can accomplish it, yours will be more adequate to it, then any other I know.
My House, Library Letters written or received Shall be open to you as well as any other Papers I possess whenever you please. You will find them indeed rudis indigestaque Moles, and enough to try the Patience of Job: but whether they will after all be of much use to you I doubt.
Mrs Adams joins with in respectful regards to your Lady / with Sir your Friend and Sert

John Adams